—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered January 13, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years, A1/2 to 9 years, and 3 to 6 years, respectively, unanimously affirmed.
The court properly exercised its discretion in restricting the scope of defense counsel’s re-cross-examination of the undercover detective concerning his eyeglass prescription, where the jury was already aware that the witness was nearsighted and was not wearing his glasses during the buy and bust operation (see, People v Arhin, 203 AD2d 62, 63). Concur—Rosenberger, J. P., Ellerin, Nardelli and Tom, JJ.